DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “cylinder rod disposed between the spindle motor and the spindle” as in claim 1, line 13 and the “conical tread and a gauge reference flange” as in claims 8 and 17; must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “linkage elements” as in claim 4 and “controller configured to” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites on lines 4-6 that “the plurality of milling workheads includes multiple sets of milling workheads, each set of milling workheads being positioned at an operation angle relative to the rail; and no two sets of milling workheads are positioned to operate at the same angle”.  However, it has been noted, that there is not 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites on line 18 “the other cutters” however there is insufficient antecedent basis for “the” other cutters since no “other” cutters have been previously set forth.  For purposes of expediting prosecution “the other cutters” will be interpreted as –other cutters --.
Claim 2 as amended recites on lines 4-5 that “the plurality of milling workheads includes multiple sets of milling workheads”.  However it is unclear how the plurality of milling workheads can include multiple sets of milling workheads.  Is it that a single milling workhead of the plurality of milling workheads has two cutters?  Is it that the plurality of milling workheads is divided into sets?  The term “set” renders the claim indefinite.
Claim 4 as amended recites on line 1, “a pair of linkage elements”.  However the specific structure of what is cataloged as a “linkage element” is not clearly set forth?  What are the metes and bounds of “a linkage element”?  What exactly is catalogued as an “element” that 
Claim limitation “linkage elements” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term linkage is the “function” part and the term “element” is the means.  The specific structure of what is catalogued as an element that links are not set forth.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 10 as amended recites on lines 14-19 “a controller configured to: receive a rail profile template corresponding to a desired rail shape; based on the rail profile template, calculate an extension distance associated with each workhead of the plurality of milling workheads; and actuate the cylinder rods of the plurality of milling workheads to move the cutters to the respective extension distances”.
First, it is unclear how the controller “receives” a rail profile template corresponding to a desired shape.  Is there an algorithm that corresponds to a rail profile template? Is this “receiving” a result of being previously selected?  How exactly does the controller “receive” a rail profile template corresponding to a desired shape?  A desired shape of what? 
Further, it is unclear how based on the rail template, the controller is configured to “calculate an extension distance associated with each workhead of the plurality of milling workheads”?  How does the controller calculate?  Is there a specific equation and algorithm for this calculation?  Further, it is unclear what exactly is “an extension distance associated with each workhead”.  What exactly encompasses “an extension distance”? Extension of what? From where to where? How is an “extension distance” defined as?  How exactly is this “extension distance” associated with each workhead?  Further clarification is needed.  Additionally it is unclear if “each workhead” as recited on line 17 is the same as “each milling workhead”.  Further clarification is needed.
Additionally it is also unclear what “the respective extension distances” are.  In relation to what? Are they from each milling workhead?  There is also antecedent basis for “the respective 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheuchzer et al. US 4,621,460 (hereafter—Scheuchzer--).
In regards to claim 1, Scheuchzer discloses on Figures 2-5, a rail vehicle, comprising: a rail milling assembly (25/250) configured to be coupled to a chassis (refer to where rail milling assembly is being coupled to via 32/320), the rail milling assembly including: a plurality of milling workheads (refer to each of the milling workheads 26 or 260 as in Figures 4 or 5), each milling workhead (26/260) of the plurality of milling workheads forming a portion of the rail milling assembly, each milling workhead (26/260) including: a spindle (4); a cutter (3) depending downwardly from the spindle, the spindle and cutter configured to be driven by a spindle motor (2); and a cylinder rod (13/14) disposed between the spindle motor (2) and the spindle (4) (see Figure 2) and configured to move the cutter towards a rail during operation (column 4, lines 12-13); wherein each cutter (3) of the plurality of milling workheads (26/260) is capable of being independently moveable towards the rail relative to other cutters (3) of the plurality of milling workheads (26/260) (via at least positioning cylinder 12); and at least one milling workhead 
In regards to claim 2, Scheuchzer discloses the rail vehicle of claim 1, Scheuchzer also discloses that the plurality of milling workheads includes multiple sets (refer to each of 26 or 260), each seat of milling workheads capable of being positioned at an operation angle relative to the rail; and capable of being positioned such that no two sets of milling workheads are positioned to operate at the same angle. (Note that Figures 4 and 5 show each of the workheads 26 or 260 being disposed at different angles).
In regards to claim 3, Scheuchzer discloses the rail vehicle of claim 2, Scheuchzer also discloses that the rail milling assembly further includes a bracket (280/290/300) configured to couple the rail milling assembly to the chassis; and a front frame member (290) operatively coupled to a first milling workhead (26/260) of the plurality of milling workheads, the front frame member including an oblong slot (40/41) for receiving a pin (270) coupled to the bracket; and the pin (270) configured to move in both a lateral direction and a vertical direction (see Figure 6) through the oblong slot (40/41), such that the milling workheads float relative to the bracket.
In regards to claim 4, Scheuchzer discloses the rail vehicle of claim 3, Scheuchzer also discloses a pair of linkage elements (38) coupled to the front frame member (290), and a hydraulic cylinder (39) that extends between the pair of linkage elements, the hydraulic cylinder capable of being configured to bias the pair of linkage elements in the lateral direction (Figures 5 and 6).
In regards to claim 5, Scheuchzer discloses the rail vehicle of claim 2,.  
Claim(s) 1, 2, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaeggi US 5,566,437.
In regards to claim 1, Jaeggi discloses on Figures 1-14, a rail vehicle (3), comprising: a rail milling assembly configured to be coupled to a chassis (2), the rail milling assembly including: a plurality of milling workheads (13, 14), each milling workhead (13 and 14) of the plurality of milling workheads (13, 14) forming a portion of the rail milling assembly, milling workhead (13 and 14) including a spindle (41) and a cutter (40) depending downwardly from the spindle, the spindle and cutter configured to be driven by a spindle motor (42), and a cylinder rod (49) disposed between the spindle motor and the spindle and configured to move the cutter towards a rail (10 and 10’) during operation, wherein each cutter (40) of the plurality of milling workheads (13, 14) is capable of being independently moveable towards the rail relative to the other cutters of the plurality of milling workheads (as shown in Figures 4 and 5); and at least one milling workhead (13 or 14) of the plurality of milling workheads capable of being fixed at an angular position relative to the rail (as shown in Figures 4 and 5). 
In regards to claim 2, Jaeggi discloses the rail vehicle of claim 1, Jaeggi also discloses that the plurality of milling workheads includes multiple sets (in Figure 6, refer to first set as being the milling workheads disposed at 9 and 9’; and a second set as being the milling workheads disposed at 8 and 8’), each seat of milling workheads capable of being positioned at an operation angle relative to the rail (10 and 10’; and capable of being positioned such that no two sets of milling workheads are positioned to operate at the same angle. (Note that since each of the milling workheads have actuation mechanisms as shown in Figures 4 and 5, then they are capable of each being disposed at different angles relative to the rail 10 and 10’).
In regards to claim 7, Jaeggi discloses the rail vehicle of claim 1, Jaeggi also discloses (as in Figures 1-2, 7 and 12), that the rail milling assembly further includes rollers (i.e. 18) interposed between each of the plurality of milling workheads.
claim 9, Jaeggi discloses the rail vehicle of claim 2, Jaeggi also discloses that each set of the multiple sets of milling workheads includes a single milling workhead.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeggi US 5,566,437 in view of Palese et al. US 2015/0111472 (hereafter--Palese--).
In regards to claim 10, Jaeggi discloses on Figures 1-14, a rail milling assembly configured to be coupled to a chassis (2) of a rail vehicle (3), the rail milling assembly comprising: a plurality of milling workhead (13 and 14, also refer to Figures 4-5 for example), each milling workhead of the plurality of milling workheads comprising: a spindle (41); a cutter (40) depending downwardly from the spindle, the spindle and cutter configured to be driven by a spindle motor (42), and a cylinder rod (49) coupled to the spindle motor and the spindle and configured to extend the cutter towards a rail during operation; and a controller (see column 5, line 59).  It has been noted that inherently there has to be some sort of extension distance calculation associated with each workhead of the plurality of workheads in order to actuate the cylinder rods (49) of the plurality of milling workheads to move the cutters (40) to the respective extension distances.

Nevertheless, Palese teaches that it is well known in the art of rail machining to have a controller (or data processing system) that via a control software, receives a rail profile template 122 corresponding to a desired rail shape (see paragraphs [0029]-[0030]); based on the rail profile template 122 there is a calculation of parameters including number of passes and patterns (orientation, power and speed) are performed by the controller in order to actuate the workheads cutters (see paragraphs [0035-0036]; [0038-0039]).  Palese’s system also comprises a display interface 1112 that displays the various data that is generated on the data processing system (see paragraph [0053]).
A person having ordinary skill in the art would have recognize that by providing a controller with a display interface, configured to perform the limitations above, would provide more precise machining of the rail; simplify the machining process and provide guidance to the operator.
Accordingly it would have been obvious to a person having ordinary skill in the art to modify Jaeggi’s rail assembly such that the controller is configured to receive a rail profile template corresponding to a desired rail shape and that based on the rail profile template, the controller is also configured to obtain a calculation of machining parameters (such as extension distance calculation) is performed by the controller in order to actuate the workheads cutters; and to have a display interface, based on the teachings of Palese to simplify rail machining process; provide more precise machining and provide guidance to an operator.
In regards to claim 11, Jaeggi as modified discloses the rail vehicle of claim 10, Jaeggi as modified also discloses that the plurality of milling workheads (of Jaeggi) are capable of being fixed at an angular position relative to the rail.
claim 12, Jaeggi as modified discloses the rail vehicle of claim 11, Jaeggi as modified also discloses that the plurality of milling workheads includes multiple sets (in Figure 6 of Jaeggi, refer to first set as being the milling workheads disposed at 9 and 9’; and a second set as being the milling workheads disposed at 8 and 8’), each seat of milling workheads capable of being positioned at different operation angles relative to the rail (10 and 10’). (Note that since each of the milling workheads of Jaeggi have actuation mechanisms as shown in Figures 4 and 5, then they are capable of each being disposed at different angles relative to the rail 10 and 10’).
In regards to claim 13, Jaeggi as modified discloses the rail vehicle of claim 11, Jaeggi as modified also discloses a display interface (of Palese) capable of selectively display a plurality of rail profiles comprising the rail profile template.
In regards to claim 14, Jaeggi as modified discloses the rail vehicle of claim 13, Jaeggi as modified also discloses that the controller (of Palese) is capable of being configured to measure an existing cross-sectional rail profile of the rail.
In regards to claim 16, Jaeggi as modified discloses the rail vehicle of claim 10, Jaeggi as modified also discloses that the rail milling assembly (see Figures 1-2, 7 and 12 of Jaeggi), further includes rollers (i.e. 18) interposed between adjacent milling workheads of the plurality of milling workheads. 
In regards to claim 18, Jaeggi discloses a method, for performing milling operations on rail, the method comprising: actuating a plurality of milling workheads (13 and 14, each one having cutter 40 as shown in Figure 6) coupled to a rail vehicle (see Figure 1), each milling workhead (13 and 14) of the plurality of milling workheads (13 and 14) including a spindle (41) and a cutter (40) depending downwardly from the spindle, and a spindle motor (42) coupled to the spindle through a cylinder rod (49); operating the spindle motors (42)  of the plurality of milling workheads (13 and 14) to drive the spindles and therefore the cutters; actuating a first cylinder rod (49) of a first milling workhead (13 or 14) relative to the plurality of milling 
However, Jaeggi fails to disclose that first, the method requires selecting a rail profile template that corresponds to a desired rail profile, measuring an existing parameter of the rail profile, and that the actuation of the plurality of milling workheads is performed by a controller.
Nevertheless, Palese teaches that it is well known in the art of rail machining to have the rail machining be performed by first selecting a desired rail profile template (see paragraphs 0029-0030] and then to have a controller (or data processing system) that based on the rail profile template 122 actuates the workheads cutters (see paragraphs [0035-0036]; [0038-0039]).  Palese also teaches measuring a parameter of the rail profile.  
A person having ordinary skill in the art would have recognize that by providing a controller with a display interface, configured to perform the limitations above, would provide more precise machining of the rail and simplify the machining process.
Accordingly it would have been obvious to a person having ordinary skill in the art to modify Jaeggi’s rail machining method such that a desired rail profile template of a rail is selected and that the actuation of the plurality of milling workheads is performed by a controller as taught by Palese to simplify rail machining process and provide more precise machining.
In regards to claim 20, Jaeggi as modified discloses the method of claim 18, Jaeggi as modified also discloses that the method comprises actuating a second cylinder rod (49) of a second milling workhead (another one of 13 or 14) of the plurality of milling workheads to move a second cutter (40) to a second predetermined position relative to the rail that corresponds to the rail profile of the rail; and wherein: each of the plurality of milling workheads (13 and 14 of Jaeggi) are positioned at a fixed angle relative to the rail; and actuating the first and second cylinder rods comprises deploying a first spindle of the first milling workhead (13) and deploying .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeggi US 5,566,437 as applied to claim 1 above, and further in view of Jaeggi US 4,583,327 (hereafter--Jaeggi’327--).
In regards to claim 6, Jaeggi discloses the rail vehicle of claim 1, Jaeggi also discloses that there is vacuum system (see Figure 13) that removes debri and/or chips from the machining area, however fails to disclose that the milling workhead further includes a shroud disposed about the cutter.
Nevertheless, Jaeggi’327 teaches that it is well known in the art of rail re-profiling, to have a shroud 72 or 75, connected to a vacuum system (col 4, line 44) as per Figures 8-9 be disposed about a cutter 19.  By providing a shroud about the cutter, abrasive dust and sparks generated when machining will be contained within the shroud, therefore shielding the cutter and providing safety for the surroundings (at least refer to col 1, lines 54-57).   
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Jaeggi such that it includes a shroud about the cutter as taught by Jaeggi’327 in order to shield the cutter and provide safety for the surroundings.  
Claim 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeggi US 5,566,437 in view of Palese et al. US 2015/0111472 (hereafter--Palese--) as applied to claims 10 and 18 above, and further in view of Jaeggi US 4,583,327 (hereafter--Jaeggi’327--).
In regards to claim 15, Jaeggi as modified discloses the rail vehicle of claim 10, however fails to disclose that the milling workhead further includes a shroud disposed about the cutter.
Nevertheless, Jaeggi’327 teaches that it is well known in the art of rail re-profiling, to have a shroud 72 or 75, as per Figures 8-9 be disposed about a cutter 19.  By providing a 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Jaeggi such that it includes a shroud about the cutter as taught by Jaeggi’327 in order to shield the cutter and provide safety for the surroundings.  
In regards to claim 19, Jaeggi as modified discloses the method of claim 18, Jaeggi as modified also discloses measuring an existing cross-sectional rail profile of the rail (as taught by Palese); however fails to disclose that the milling workhead further includes a shroud disposed about the cutter that captures debris generated during the rail cutting operation.
Nevertheless, Jaeggi’327 teaches that it is well known in the art of rail re-profiling, to have a shroud 72 or 75, as per Figures 8-9 be disposed about a cutter 19.  By providing a shroud about the cutter, abrasive dust and sparks generated when machining will be contained within the shroud, therefore shielding the cutter and providing safety for the surroundings (at least refer to col 1, lines 54-57).   
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Jaeggi such that it includes a shroud about the cutter as taught by Jaeggi’327 in order to shield the cutter and provide safety for the surroundings.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeggi US 5,566,437 as applied to claim 7 above, and further in view of Ward US 6,769,365.
In regards to claim 8, Jaeggi discloses the rail vehicle of claim 7, however fails to disclose the rollers disposed at a rear portion of the rail milling assembly comprise a conical tread and a gauge reference flange, the gauge reference flange being tilted inwardly toward the rail.

Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Jaeggi’s rail milling assembly, such that the rollers disposed at a rear portion further include a conical tread and a gauge reference flange based on the teachings of Ward in order to provide proper clamping thereby increasing precision when machining.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeggi US 5,566,437 in view of Palese et al. US 2015/0111472 (hereafter--Palese--) as applied to claim 16 above, and further in view of Ward US 6,769,365.
In regards to claim 17, Jaeggi as modified discloses the rail vehicle of claim 16, however fails to disclose the rollers disposed at a rear portion of the rail milling assembly comprise a conical tread and a gauge reference flange, the gauge reference flange being tilted inwardly toward the rail.
Ward teaches that it is well known in the art to have, as per Figures 7 and 8, a conical tread and a gauge reference flange (refer to gauge assembly 70), the gauge flange capable of being tilted towards the rail.  A person having ordinary skill in the art would have recognize that, these types of assemblies proper clamping between elements of the rail system in order to ensure that any forward and backward movement is consistent in order to ensure that the cutter will be in line with rail to be machined.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Jaeggi’s rail milling assembly, such that the .
Response to Arguments
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “conical tread and a gauge reference flange” as in claims 8 and 17; must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.  It has been noted that the drawings as filed do not show a “conical tread” on any of the Figures.  Also, regarding the “gauge reference flange”, the new drawings as amended merely point out to the same reference number of the roller 238, as being the same as the “gauge reference flange” (new reference number 239).
Rejections not based on Prior Art
Applicant argues regarding the previous 35 U.S.C. § 112 rejection of claims 4 and 13, regarding the phrase “pair of linkage elements”, that since the linkage elements are described in at least paragraphs [0016], [0021], [0023] and Figures 2-4 of the application as filed, a person having ordinary skill in the art would understand the described linkage elements when read in light of the specification.
The Examiner disagrees and points Applicant to the rejection above for details.  The Examiner notes that paragraphs [0016], [0021], [0023] and Figures 2-4 of the Application do not describe the specific structure of these linkage elements.  It is still unclear what exactly is catalogued as an “element” that “links”.  Is this a bracket? A Flange? A belt? A chain?  Further clarification is needed.
Rejections based on Prior Art 
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
Applicant argues on pages 10-11 of the Remarks, regarding claim 1 and the Scheuchzer reference that Scheuchzer fails to disclose “a cylinder rod disposed between the spindle motor and the spindle to thereby bias the cutter towards the rail during operation”.
The Examiner disagrees and points Applicant to the rejection above for details.  As explained above, and Scheuchzer discloses as in Figures 2, 4 and 5 a cylinder rod (12) disposed between a spindle motor (2) and spindle (4) and configured to move the cutter towards a rail during operation.  Note that column 4, lines 12-13 of Scheuchzer discloses that cylinder 12 is the wheel positioning cylinder, note also that Figure 2 shows that the cylinder rod 12 is between spindle motor 2 and spindle 4.  The Examiner notes that the exact position of the cylinder rod has not been set forth (i.e. a cylinder rod, spindle motor and spindle axially aligned with each other, where the cylinder rod is disposed between the spindle motor and the spindle); accordingly since at least cylinder rod 13/14 does not extend all the way, as passing either the spindle 4 or the spindle motor 2, then the cylinder rod 13/14 is between the spindle motor 2 and the spindle 4.  Note also that Scheuchzer’s cylinder rod 13/14 is disposed between the spindle motor 2 and the spindle 4, the same way as Applicant’s cylinder rod 232 is disposed between the spindle motor 230 and the spindle 229 as shown in Figure 2.
Applicant further argues on pages 10-11 of the Remarks, regarding claim 1 and the Scheuchzer reference that Scheuchzer fails to disclose that “each cutter of the plurality of milling workheads is independently moveable towards the rail relative to the other cutter of the plurality of milling workheads” since each unit 26 is rigidly interconnected by means of rods 27.
The Examiner agrees.  However points out that the claim requires the cutters to be the ones be capable of being independently moveable towards the rail relative to the other cutters, and not the milling workheads relative to each other as suggested.  Note specifically as shown in Figures 4 and 5 how all of the cutters are positioned at different angles and depths in relation to the rail.  Accordingly, Scheuchzer does indeed disclose that each cutter of the plurality of 
Applicant further argues on pages 12-13 of the Remarks, regarding claim 1 and the Jaeggi reference that Jaeggi fails to disclose that “at least one milling workhead of the plurality of milling workheads is fixed at an angular position relative to the rail” since the milling unit rotates, which allows the milling unit to move to a position in which the tool can be changed and therefore, the milling unit is not fixed at an angular position.
In response to applicant's argument that because the milling unit of Jaeggi rotates in order to change a tool (when needed), then Jaeggi fails to teach that at least one of the milling workheads is not “fixed at an angular position relative to the rail”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note specifically that this movement is from an active operative position, which is fixed, to a position for changing tools which is also fixed.  The movement of this milling unit only occurs when a change in the tool is needed.  There is no disclosure on Jaeggi that explicitly states that the milling unit continuously moves (to/from the rail) with the specific contour of the rail when machining.  More so note that the milling unit of Jaeggi when in the active operative position has to be fixed at a desired position (angular/depth) in order to successfully machine the rail.  
Applicant’s arguments filed on 12/30/2020 with respect to claims 10 and 18 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 USC § 103 over Jaeggi US 5,566,437 in view of Palese et al. US 2015/0111472 (hereafter--Palese--) have been incorporated as aforementioned.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722